Citation Nr: 1627409	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  13-12 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a lower back disorder.

2.  Service connection for a lower back disorder.

3.  Entitlement to an effective date earlier than March 12, 2013 for an evaluation of 10 percent for pseudofolliculitis barbae.

4.  Evaluation of pseudofolliculitis barbae, currently rated as 10 percent disabling effective March 12, 2003.

5.  Evaluation of scarring of the head, face and neck associated with pseudofolliculitis barbae, currently rated as 10 percent disabling.

6.  Entitlement to an effective date earlier than March 12, 2013 for an evaluation of 10 percent for scarring of the head, face and neck related to pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The January 2011 rating decision granted service connection for pseudofolliculitis barbae (PFB) and assigned a noncompensable evaluation.  The April 2013 rating decision increased the evaluation of PFB to 10 percent, and assigned a separate 10 percent evaluation for scarring of the head, face, and neck, effective March 12, 2013.  The Veteran appealed the evaluation of pseudofolliculitis in January 2011, and then appealed the 10 percent evaluations assigned for each of pseudofolliculitis and scarring of the head, face and neck resulting from the pseudofolliculitis.  See April 30, 2013 Statement in Support of Claim (notice of disagreement for the "20% awarded for pseudofolliculitis").  At that time, the Veteran also appealed the effective date for the evaluation of "pseudofolliculitis."  See id.  When reading the Veteran's notice of disagreement liberally, the Board broadens the scope of the appeal include the evaluation of scarring of the head, face and neck, as well as its effective date.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of claim broadened in light of description of claim and symptoms described).  Accordingly, the issues are recharacterized as reflected on the title page above. 

Although the April 2013 Statement of the Case increased the evaluation of pseudofolliculitis barbae to 10 percent, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the matter remains in appellate status.

A January 2007 rating decision denied service connection for a lower back disorder.  The January 2011 rating decision reopened and denied the claim of service connection for a low back disorder.  The Board, however, must decide initially whether evidence to reopen the claim has been received without deference to the RO's decision concerning reopening.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Accordingly, the issue of reopening is reflected on the title page.

In March 2016, the Veteran testified before the undersigned at a Board hearing held via videoconference.  A transcript of that hearing is of record.

The issue of service connection for a lower back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2007 rating decision, the RO denied the claim of service connection for a lower back disorder.  The Veteran did not timely appeal this decision nor did he submit new and material evidence within the one-year period following the date of notification of the decision.

2.  Evidence received since the January 2007 decision, i.e., a November 2010 VA examination, relates to a previously unestablished fact necessary to substantiate the claim.

3.  Prior to March 12, 2013, the Veteran's pseudofolliculitis barbae was manifest as affecting at least 5 percent, but less than 20 percent of the total and exposed body areas.

4.  Beginning March 12, 2013, pseudofolliculitis barbae was manifest as affecting at least 5 percent, but less than 20 percent of the total and exposed body areas.

5.  Scarring of the head, face and neck associated with pseudofolliculitis barbae was manifest as one characteristic of disfigurement, beginning March 12, 2013.  Prior to March 12, 2013, scarring of the head, face and neck is not established.

6.  The application to reopen the claim of service connection for pseudofolliculitis barbae was received on June 16, 2010.


CONCLUSIONS OF LAW

1.  The January 2007 rating decision that denied service connection for a lower back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2006).  

2.  Evidence received since the January 2007 decision is new and material and the claim of service connection for a lower back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


3.  The criteria for a disability rating of 10 percent, and no higher, for pseudofolliculitis barbae prior to March 12, 2013, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.118, Diagnostic Code (DC) 7813-7806 (2015).

4.  The criteria for a disability rating in excess of 10 percent for pseudofolliculitis barbae beginning March 12, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.118, Diagnostic Code (DC) 7813-7806 (2015).

5.  The criteria for a disability rating in excess of 10 percent for scarring of the head face and neck associated with pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.118, Diagnostic Code (DC) 7800 (2015).

6.  The criteria for an effective date earlier than June 16, 2010, for the grant of service connection for pseudofolliculitis barbae have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400(r), 3.400(q)(2).

7.  The criteria for an effective date earlier than March 12, 2013, for the assignment of a separate evaluation for scarring of the head, face and neck associated with pseudofolliculitis barbae have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400(r), 3.400(q)(2).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter or letters sent to the Veteran in June 2010.  The claims were last adjudicated in July 2013 for the evaluation of pseudofolliculitis barbae and the issue of service connection for the lower back, and August 2013 for the issue of the earlier effective date for the 10 percent evaluation of pseudofolliculitis barbae.  The April 2013 Statement of the Case discusses the laws and regulations associated with the evaluation of scarring of the head, face, and neck.  The July 2013 Supplemental Statement of the Case discusses the laws and regulations associated with the establishment of effective dates. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain the evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, VA treatment records, hearing testimony and lay statements have been associated with the record.  

In November 2010, VA afforded the Veteran an examination to evaluate the severity of the Veteran's PFB.  Additionally, in March 2013, VA afforded the Veteran examinations to evaluate PFB and scars associated with PFB.  The Board finds these examinations to be adequate to address the current severity of such disabilities.  The VA examiners reviewed the evidence of record, considered the Veteran's history and statements, and rendered medical opinions based upon the facts of the case and their knowledge of medical principles.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the Veteran's Law Judge (VLJ) or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims. Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Finality

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a)].  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In a January 2007 rating decision, the RO denied the Veteran's claim of service connection for a low back disorder.  The Veteran was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The RO's denial of service connection in the January 2007 rating decision was based on a lack of new and material evidence since the October 2005 rating decision.  The October 2005 rating decision denied service connection based on the absence of evidence of a current disability.  The evidence at the time of the January 2007 rating decision consisted of service treatment records and lay statements of the Veteran.

Since the January 2007 rating decision, medical evidence has been associated with the record showing the Veteran has degenerative joint disease of the lumbar spine.  See e.g. November 2010 VA examination.  The Board finds that this new evidence cures an evidentiary defect, namely a current disability, of the January 2007 denial.  Accordingly, it is new and material evidence and reopening the claim is warranted. 

Ratings Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Evaluation of PFB and Scars

The Veteran's PFB is evaluated as 10 percent disabling under Diagnostic Code (DC) 7813-7806.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Here, DC 7813 applies to dermatophytosis and has been rated as dermatitis under DC 7806.  A note to DC 7813 states that it should be rated as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  Scarring of the head, face and neck associated with PFB has been rated under DC 7800.  The Board notes that as the Veteran filed his application to reopen the claim of service connection for pseudofolliculitis barbae on June 16, 2010, regulations in effect prior to October 23, 2008 do not apply.  

DC 7806 provides that, if the skin condition covers an area of less than 5 percent of the entire body or exposed areas affected, and no more than topical therapy is required during the past 12 month period, a noncompensable rating is warranted.  If at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six (6) weeks during the past 12 month period, a 10 percent rating is warranted. 

A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  Finally, a rating of 60 percent under the revised criteria is warranted when the condition covers an area of more than 40 percent of the entire body or when more than 40 percent of exposed areas affected, or when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12 month period.  38 C.F.R. § 4.118 (2015).

DC 7800 applies to burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  A 10 percent evaluation is warranted with one characteristic of disfigurement.  A 30 percent evaluation is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent evaluation is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.   An 80 percent evaluation is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.

Under Note (1), the 8 characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7800 are as follows: a scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

In the March 2016 Board hearing, the Veteran testified that PFB affects his neck, face, and the back of his head.  It affects his face from his eyes down to his jaw, and the top of his head to his shoulders and back area.  He further testified that at one point he was receiving steroid injections for keloids.  He also testified he experiences infections, redness, itching, soreness, and bleeding.  His representative argued that acne was superimposed on PFB making it one and the same disorder.

The November 2010 VA examination report described PFB as being about 5 papules in the beard area less than 1 mm in size that were not inflamed or tender, and were consistent with non-inflamed pseudofolliculitis barbae.  The examiner estimated that less than 1 percent of the total body and less than 1 percent of exposed skin was involved.

The March 2013 VA examination report for skin disorders showed a dual diagnosis of acne and PFB.  The report described the history that when the Veteran shaved his facial and head hair, he would break out in bumps on the skin due to the irritation of shaving.  The examiner noted ongoing bumps and scars and that the Veteran used Witch Hazel, after-shave creams/lotions, and alcohol for outbreaks. The examiner reported that the Veteran shaved twice a week, and the examiner noted the same condition in the occipital area of his head due to haircuts.   The examiner found the acne diagnosis to be distinctly different from the PFB diagnosis.

The examiner found no scarring or disfigurement of the head, face or neck, no skin neoplasms, and no systemic manifestations.  The examiner noted that topical alcohol and witch hazel was used on a constant or near constant basis, but that the Veteran has not ever used immunosuppressive medications.  The examiner indicated that less than 5 percent of total body area and at least five percent, but less than 20 percent of exposed area was affected by the disorder.  The examiner then reiterated that the Veteran has two distinct skin conditions; one being PFB, and one being acne/acne keloidalis nuchae. 

The March 2013 VA scars examination revealed scars on the head and face that were too numerous to count.  The examiner noted multiple scars on the occiput of the head and upper neck and a few in the beard area of the face which were too numerous to measure individually, but none were greater than 2-3 mm.  Length and width (at the widest part) of scar/disfigurement was 0.2 X 0.3 cm.  The examiner found: hypopigmentation was present; surface contour was elevated on palpation; the approximate total area of head, face and neck with hypo- or hyperpigmented areas was 0.06 square cm; there was no gross distortion or asymmetry of facial features or visible or palpable tissue loss; and there was no limitation of function.  The examiner noted there were photographs of record, which the Board has reviewed.  

Evaluation of PFB prior to March 12, 2013

PFB is evaluated with a noncompensable evaluation from June 16, 2010, until March 11, 2013.  During this period, the November 2010 VA examiner found 5 papules less than 1 mm in length in the beard area and less than 1 percent of the total and exposed skin affected.  The Veteran testified, however, that his condition has been relatively constant since service, and that there are periods of outbreaks when it is worse.  In light of this, giving the benefit of the doubt to the Veteran and his lay testimony, the Board finds that the March 2013 VA examination is more consistent with the Veteran's disability picture over the entire appeal period.  Accordingly, an evaluation of 10 percent is warranted prior to March 2013.

Evaluation of PFB in excess of 10 percent

As to whether an evaluation in excess of 10 percent is warranted at any time during the appeal period, the Board finds that it is not.  In order to warrant an evaluation in excess of 10 percent, at least 20 percent of the entire body area, or at least 20 percent of the exposed area must be affected; or, immunosuppressive drugs must have been used in the prior twelve months for six weeks or more.  The evidence does not support such findings.  As noted, the Veteran denied the use of immunosuppressive drugs.  With respect to the area affected, although the Board acknowledges the Veteran's and his wife's description of areas affected, the Board finds the March 2013 VA examiner's estimation of body area to be more credible and of greater probative weight than the Veteran's and his wife's lay statements.  In that regard, the examiner is a learned professional applying such skill and knowledge to the estimation, whereas, the Veteran and his spouse have not provided such an estimation.  Therefore, a preponderance of the evidence is against an evaluation higher than 10 percent.

Evaluation of scars 

Scarring of the head, face and neck associated with PFB has been rated as 10 percent disabling beginning March 2013.  As discussed above, the evaluation under Diagnostic Code 7800 is dependent, in part, upon the number of characteristics of disfigurement.  The March 2013 VA examiner found one characteristic of disfigurement, namely, surface contour of the scars were elevated on palpation.  Although hypopigmentation was present, it did not exceed an area of six square inches.  The examiner found no visible or palpable tissue loss and no gross distortion or asymmetry.  Thus, an evaluation in excess of 10 percent is not warranted.  

The examiner also found the scars on the head, face, and neck not to be painful or unstable.  In the Board hearing, the Veteran testified as to pain and tenderness.  However, the Board interprets this testimony as being a description of the bumps related to PFB or acne, rather than the scars.  The testimony that "[t]hey're tender, painful, they bleed, they hurt" appears to describe the bumps after he shaved, or acne and infections, but not residual scars.  Accordingly, a separate evaluation is not warranted under DC 7804 for unstable for painful scars.

Earlier effective dates

The Board addressed whether effective dates earlier than June 16, 2010 for the 10 percent evaluation of PFB and March 12, 2013 for the 10 percent evaluation of scarring associated with PFB.  Unless specifically provided otherwise in 38 U.S.C.A. §§ 5100 et seq., the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In this case, the assignment of the effective date for the now 10 percent evaluation for PFB throughout the entire appeal period was made after the RO granted service connection for PFB.  Service connection was claimed in an application to reopen an earlier claim of service connection for PFB, which was received by the RO on June 16, 2010.  This is the effective date assigned by the RO.  As the date of claim in this case is the effective date, the regulations do not permit an effective date be assigned earlier than the date of the application to reopen.  Accordingly, an effective date earlier than June 16, 2010 for the grant of service-connection of PFB is not warranted.

With respect to the assignment of a separate evaluation for scars, as this assignment arose from the Veteran's disagreement with the evaluation assigned after the original grant of service connection, the effective date cannot be any earlier than the June 16, 2010, date of the Veteran's application to reopen the service connection claim.  To warrant a separate evaluation prior to the current evaluation, the facts must show that such a separate evaluation is warranted prior to March 12, 2013.

In that regard, there is no evidence showing scars prior to March 12, 2013.  The Veteran's and his wife's description of PFB used the terms bumps, inverted hairs irritation, bleeding, and infection.  The November 2010 VA examination described PFB as being 5 papules in the beard area.  The Board finds this evidence describes the PFB that has already been rated.  The examination is silent as to the presence of scars.  

The Veteran began using the term scars in the Board hearing and other lay statements once he received a separate evaluation for scarring.  However, the hearing testimony and other lay statements of the Veteran are nonspecific as to when scarring was present.  Additionally, the lay statements do not describe the scars in sufficient detail to allow them to be rated.  Therefore, the Board finds that they are not credible evidence that there were scars present prior to March 12, 2013 that warranted a compensable evaluation.  Accordingly, entitlement to a separate compensable evaluation for scars prior to March 12, 2013 is not established.


ORDER

The application to reopen the claim of service connection for a lower back disorder is granted.

An evaluation of 10 percent for pseudofolliculitis barbae prior to March 12, 2013, is granted.

An evaluation in excess of 10 percent for pseudofolliculitis barbae beginning March 12, 2013, is denied.

An evaluation in excess of 10 percent for scarring of the head, face and neck associated with pseudofolliculitis barbae is denied.

An effective date earlier than June 16, 2010, for the 10 percent evaluation of pseudofolliculitis barbae is denied.

An effective date earlier than March 12, 2013 for a separate compensable evaluation of scarring of the head, face and neck, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, while discussing the issue of service connection for a lower back disorder in the March 2016 Board hearing, the Veteran testified to the effect that National Guard duty or a National Guard physical strained his back.  As this is the first indication on the record of possible National Guard service, no development has been conducted thereto.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any periods of reserve or National Guard service after his discharge from active duty.

2.  Then, obtain relevant treatment records from any periods of reserve or National Guard service identified.  If such records are not available the AOJ should make a finding as to whether further attempts to obtain such records would be futile and notify the Veteran that the records are unavailable 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

4.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


